         Case 1:19-cr-00463-DLC Document 153
                                         152 Filed 11/13/20
                                                   11/12/20 Page 1 of 1


                                           LAW OFFICES

                                   NEIL M. SCHUSTER
                                             SUITE 2C
                                       555 N.E. 15th STREET
                                      MIAMI, FLORIDA 33132
NEIL M. SCHUSTER *                                                        TELEPHONE (305) 416 - 0324
ANDREW HORN                                                               TELECOPIER(305) 416 - 0325
    OF COUNSEL                                                          e-mail:neil@neilmschuster.com
*ALSO ADMITTED IN COLORADO &
 DISTRICT OF COLUMBIA.

                                        November 12, 2020



                                                           MEMO ENDORSED
BY ECF

Honorable Denise L. Cote
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Zalmund Zirkind, S9 19 Cr. 463 (DLC)
               LETTER MOTION TO AMEND BOND CONDITIONS TO ALLOW TRAVEL TO
               LOCAL CEMETERY (THE OHEL)

Dear Judge Cote:

        This letter is respectfully written to permit the Defendant to travel to the "The Ohel," 226-
20 Francis Lewis Boulevard, Cambria Heights, NY 11411 and pray. The Ohel, where the
Lubavitcher Rebbe, Rabbi Menachem M. Schneerson, was laid to rest next to his father-in-law,
the sixth Lubavitcher Rebbe, Rabbi Yosef Y. Schneerson, is described as a location where one’s
prayers focus on working toward new good deeds and spiritual stock-taking. It is anticipated that
a round-trip prayer visit would require three to four hours, depending on traffic patterns. The
Defendant respectfully seeks the opportunity to pray at the Ohel in advance of sentencing.
Physically, the location is a walled and roofless cemetery. The Defendant, if permitted to attend,
will wear a mask and comply with COVID-19 legal requirements. The Ohel management also
complies with COVID-19 legal requirements. Additional information about this holy cemetery is
available at
https://www.ohelchabad.org/#utm_source=domain&utm_medium=domain&utm_campaign=Ohe
l.org. This application seeks a one-time visit opportunity this month, with timely advance
discussion with his supervising USPO. The undersigned discussed this application with USPO
Rothman and AUSA Lake who agree to this request.
                                                                      Attendance is granted to the
       We thank Your Honor for your review.                           extent that it conforms with
                                                                      the representations made in
                                              Very truly yours,       this letter. 11.13.20.

                                              /s Neil M. Schuster
                                              Neil M. Schuster
NMS:asnd
